UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA
MAVIE DENISE YOUNGSON et. ux.,
vs.

BOBO TRANSPORTATION, INC.,
et. al.,

Docket No. 1:17-cv-108
(Consolidated 1:17-CV-69)
REEVES /STEGER

 

CRYSTINA BASS et. ux.,
vs.

BOBO TRANSPORTATION, INC.,
et. al.,

eee ee eee ee eee ee ee

REPORT OF RULE 31 PROCEEDING

Pursuant to Rule 31, Section 5, Rules of the Supreme Court of
the State of Tennessee, the Rule 31 Mediator, Tracy Shaw, reports
that the parties participated in mediation on July 11, 2019.

This matter did not settle.

a

[4

Tracy Shaw,| #7172

HOWELL & FISHER, PLLC
3310 West End Avenue
Suite 550

Nashville, TN 37203-1089
#615/244-3370

Rule 31 Mediator

 

 

Case 1:17-cv-00108-PLR-CHS Document 189 Filed 07/11/19 Page 1of2 PagelD#: 1981
CERTIFICATE OF SERVICE

I certify that a copy of the foregoing was served by
electronic mail upon:

Hubert Hamilton, Esq.
Patrick A. Cruise, Esq.
John W. Chandler, Jr., Esq.
heh@thehamiltonfirm.com
pac@thehamiltonfirm. com
iwe@thehamiltonfirm. com

Jeffrey S. Rosenblum, Esq.
Matthew T. May, Esq.
Jeffr@randrfirm.com
matt@randrfirm.com

Matthew E. Wright, Esq.
mwright@wrightlawplc.com

Daniel J. Ripper, Esq.
dan@lutheranderson.com

Paul L. Sprader, Esq.
psprader@lsplaw.net

Hannah Lowe, Esq.
Kenneth W. Ward, Esq.
hannahlowe@tawpc.com
kenward@tawpc.com

M. Andrew Pippenger, Esq.
apippenger@puryearlawgroup.com

on this the 11*° day of July, 2019.
Tracy Shay )

F:\DTS\3.MEDIATION\Mediation. Open\bass~youngson.bobo transportation\report-rule-31 - n.wpd

 

Case 1:17-cv-00108-PLR-CHS Document 189 Filed 07/11/19 Page 2of2 PagelD#: 1982

 
